927 F.2d 213w
91-1 USTC  P 50,162
AGRO SCIENCE CO., and Bavaro Investment Co., Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.R & D PARTNERS-82, and Donald D. Spear, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.ALPHA MEDICAL RESEARCH ASSOCIATES, and Marc Geller,Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 90-4265.
United States Court of Appeals,Fifth Circuit.
March 25, 1991.Rehearing Denied April 22, 1991.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION